DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Bradley D. Baugh (Reg. No. 50368) on 08/01/2022.
	
The claims have been amended as follows:

Listing of Claims:
(Current Amended) A power-over-Ethernet (PoE) breakout system comprising:
a PoE port configured to be electrically coupled to a PoE information handling system, the PoE port being configured to send and receive data and to receive power from the PoE information handling system;
a plurality of breakout ports configured to be electrically coupled to one or more powered devices, each breakout port being configured to supply power to a powered device via the breakout port to which the powered device is electrically connected and to transmit data to the powered device and receive data from the powered device via the breakout port; 
a power management module electrically coupled to the PoE port and configured to:
receive power from the PoE information handling system via the PoE port;
use a portion of the received power to power the PoE breakout system;
receive, from the powered device via a breakout port from the plurality of breakout ports, power configuration data associated with the powered device that indicates a power configuration that is requested to be supplied via the breakout port to the powered device; 
set, for the breakout port, an applied power configuration that is determined using at least the received power configuration data; and
supply power to the powered device via the breakout port according to the applied power configuration that sets a power level for that breakout port, the supplied power being at most a portion of power received by the PoE breakout system from the PoE information handling system; and
a data communications module communicatively coupled to the PoE port and capable of switching or routing data traffic received via the PoE port to a correct PoE breakout port according to its intended powered device and to transmit data to the PoE information handling system that is received via a PoE breakout port.

(Currently Amended)  The power-over-Ethernet (PoE) breakout system of Claim 1 wherein the applied power configuration that sets the power level for the breakout port is a preset power level.
(Currently Amended) The power-over-Ethernet (PoE) breakout system of Claim 2 wherein at least two breakout ports of the PoE breakout system have applied power configurations that set different preset power levels.
(Currently Amended) The power-over-Ethernet (PoE) breakout system of Claim 1 wherein the applied power configuration is dynamically set given one or more factors.


(Currently Amended) The power-over-Ethernet (PoE) breakout system of Claim 1 wherein the PoE breakout system further comprises a console port for allowing a user to configure one or more breakout ports and wherein an applied power configuration for an identified breakout port is dynamically set by performing the step comprising:
setting a power level for the identified breakout port based upon one or more instructions received via the console port.

(Currently Amended) The power-over-Ethernet (PoE) breakout system of Claim 6 wherein the power management module sets an applied power configuration for a powered device that, based upon its priority, does not receive power at zero or at near zero.
(Currently Amended) A method for supplying power to one or more powered device (PD) using a power-over-Ethernet (PoE) breakout system, the method comprising:
receiving power from a PoE information handling system via a PoE port;
using at least a portion of the received power to power the PoE breakout system, in which at least a portion of the remaining received power is available to be used by a power management module of the PoE breakout system to supply power to one or more breakout port of the PoE breakout system; 
for a breakout port from a plurality of breakout ports for the PoE breakout system, which is connected to a powered device[[,]]: 
receiving, from a powered device via the breakout port, power configuration data associated with the powered device that indicates a power level that is requested to be supplied via the breakout port to the powered device; 
setting, for the breakout port, an applied configuration that is determined using at least the received power configuration data; and
supplying power to the powered device, using the power management module of the PoE breakout system, via the breakout port according to the applied configuration that sets a power level supplied to the breakout port; and 
responsive to receiving data traffic from the PoE information handling system via the PoE port that is intended for the powered device, using a data communications module communicatively coupled to the PoE port to direct the data traffic to the breakout port that is connected to the powered device.
(Currently Amended) The method of claim 9 wherein the applied configuration that sets the power level for the breakout port is a preset power level.
(Currently Amended) The method of Claim 9 wherein at least two breakout ports of the PoE breakout system have applied configurations that set different preset power levels.
(Currently Amended) The method of Claim 9 wherein the applied configuration is dynamically set given one or more factors.


(Original) The method of Claim 9 wherein the PoE breakout system further comprises a console port for allowing a user to configure one or more breakout ports and wherein an applied configuration for an identified breakout port is dynamically set by performing the step comprising:
setting a power level for the identified breakout port based upon one or more instructions received via the console port.

(Original) The method of Claim 14 further comprising:
for a powered device that, based upon its priority does not receive power, setting its applied configuration power level to zero or near zero.
(Currently Amended) A Power-over-Ethernet (PoE) breakout system comprising:
a PoE port, for electrically coupling to a PoE information handling system, to facilitate communication of data to and from the PoE information handling system and to receive power from the PoE information handling system;
a plurality of breakout ports configured to be electrically coupled to a powered device, each breakout port being configured to supply power to the powered device and to transmit data to the powered device and receive data from the powered device via the breakout port; and
a power management module configured to:
receive power from the PoE information handling system via the PoE port;
use a portion of the received power to power the PoE breakout system;
receive, from a first powered device via a first breakout port, power configuration data associated with the first powered device that indicates a first power configuration that is requested to be supplied via the breakout port to the first powered device; 
set, for the first breakout port, the first applied power configuration that is determined using at least the received power configuration data; and
supply a first portion of the power received from the PoE information handling system to the first powered device via the first breakout port in accordance with the first applied power configuration.
(Currently Amended) The PoE breakout system of claim 18, wherein the first applied power configuration is user-set, dynamically set, or preset.
(Currently Amended) The PoE breakout system of claim 18, further comprising:
a data communications module communicatively coupled to the PoE port and capable of switching or routing data traffic received via the PoE port to a correct breakout port according to its intended powered device and to transmit data to the PoE information handling system that is received via a breakout port.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Mon-Fri 8:30 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/VOLVICK DEROSE/
Primary Examiner, Art Unit 2187